DETAILED ACTION
	This Office action is in response to the application filed 1 August 2019.  Claims 1-6 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,043,616 B2 to Shiragami (hereinafter “Shiragami”).
Regarding independent claim 1, Shiragami (Figs. 1A, 1B; col. 3, lines 10-25) discloses a hermetic package, comprising a package base 12/13 and a glass cover 11 hermetically sealed with each other via a sealing material layer 15 (col. 3, lines 10-25), wherein the package base comprises a base part 12 and a frame part 13 formed on the base part, wherein the package base has an internal device 14 (col. 3, line 25) housed within the frame part, wherein the sealing material layer 15 is arranged between a top of the frame part of the package base and the glass cover (Fig. 1A), and wherein an end portion of the sealing material layer 15 protrudes laterally in an arc shape in sectional view (Fig. 1B).
Regarding claim 2, Shiragami discloses the hermetic package according to claim 1, wherein a value obtained by dividing an average thickness of the sealing material layer by a maximum width of the sealing material layer is 0.003 or more (col. 6, lines 42-67).
Regarding claim 3, Shiragami (Fig. 1B) discloses the hermetic package according to claim 1, wherein the sealing material layer 15 is formed at a position distant from an inner peripheral end edge of the top of the frame part and distant from an outer peripheral end edge of the top of the frame part (Fig. 1B; col. 5, lines 43-50).
Regarding claim 4, Shiragami discloses the hermetic package according to claim 1, wherein an average thickness of the sealing material layer 15 is less than 8.0 μm (col. 6, lines 43-45) and a maximum width of the sealing material layer is from 1 μm to 1,000 μm (col. 6, lines 56-60).
Regarding claim 5, Shiragami discloses the hermetic package according to claim 1, wherein the sealing material layer 15 comprises a sintered body of composite powder containing at least bismuth-based glass powder and refractory filler powder, and is substantially free of a laser absorber (col. 3, lines 23-28).
Regarding claim 6, Shiragami discloses the hermetic package according to claim 1, wherein the package base comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide, or a composite material thereof (col. 4, lines 39-43).

Alternatively, claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0120051 A1 to Kamakura et al. (hereinafter “Kamakura”).
Regarding independent claim 1, Kamakura (Fig. 1B) discloses a hermetic package, comprising a package base 21 (¶ 0057) and a glass cover 22 (¶ 0065) hermetically sealed with each other via a sealing material layer 25 (¶ 0070), wherein the package base comprises a base part (bottom portion of 21) and a frame part (upper portion of 21) formed on the base part, wherein the package base has an internal device 10 (¶ 0051) housed within the frame part, wherein the sealing material layer 25 is arranged between a top of the frame part of the package base 21 and the glass cover 22, and wherein an end portion of the sealing material layer protrudes laterally in an arc shape in sectional view (Fig. 1B; ¶ 0087).
Regarding claim 3, Kamakura (Fig. 1B) discloses the hermetic package according to claim 1, wherein the sealing material layer 25 is formed at a position distant from an inner peripheral end edge of the top of the frame part (upper portion of 21) and distant from an outer peripheral end edge of the top of the frame part (Fig. 1B).
Regarding claim 6, Kamakura (Fig. 1B) discloses the hermetic package according to claim 1, wherein the package base 21 comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide, or a composite material thereof (¶ 0064).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura.
Regarding claim 2, Kamakura discloses the hermetic package according to claim 1, however fails to expressly disclose wherein a value obtained by dividing an average thickness of the sealing material layer by a maximum width of the sealing material layer is 0.003 or more.
Regarding claim 4, Kamakura discloses the hermetic package according to claim 1, however fails to expressly disclose wherein an average thickness of the sealing material layer is less than 8.0 μm and a maximum width of the sealing material layer is from 1 μm to 1,000 μm.
Regarding claims 2 and 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above sealing material layer thickness and width ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, the thickness and width of the sealing material layer are considered result effective variables because they affect the integrity of the seal of the package and its ability to maintain hermeticity.  Thus the ordinary artisan would have been motivated to modify the thickness and width of the sealing material layer for the purposes of adjusting device dimensions, conservation of materials used and efficiency in manufacturing, and ensuring the package is hermetic.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamakura as applied to claim 1 above, and further in view of US 2012/0139133 A1 to Takahashi (hereinafter “Takahashi”).
Regarding claim 5, Kamakura discloses the hermetic package according to claim 1, however fails to expressly disclose wherein the sealing material layer comprises a sintered body of composite powder containing at least bismuth-based glass powder and refractory filler powder, and is substantially free of a laser absorber.  In the same field of endeavor, Takahashi (Fig. 1) discloses a hermetic package (¶ 0048) including a sealing material layer 7 (¶ 0048) which comprises a sintered body of composite powder containing at least bismuth-based glass powder and refractory filler powder, and is substantially free of a laser absorber (¶¶ 0055-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Kamakura to include the sealing material layer of Takahashi for the purpose of utilizing an alternative material known in the art to be suitable for use in sealing material layers of hermetic packages (Takahashi, ¶¶ 0048, 55), and to provide a sealing material layer that utilizes a low temperature process to seal the package, which has less risk of damaging the internal device housed within the package during the manufacture process (Takahashi, ¶ 0017).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 11,043,616 (hereinafter “’616”) in view of US 4,775,647 to Smith, III (hereinafter “Smith”).
Regarding claim 1, claim 1 of ‘616 recites a hermetic package, comprising a package base and a glass cover hermetically sealed with each other via a sealing material layer, wherein the package base comprises a base part and a frame part formed on the base part, wherein the package base has an internal device housed within the frame part, wherein the sealing material layer is arranged between a top of the frame part of the package base and the glass cover.  
The claims of ‘616 fail to recite an end portion of the sealing material layer protrudes laterally in an arc shape in sectional view, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed shape of sealing material layer since providing a sealing material layer to form a hermetic package in a manner conventional in the art would yield the recited shape (as exemplified by, e.g., Smith at Fig. 1 and col. 1, lines 33-40).  
Regarding claim 2, claims 1 and 5 of ‘616 in view of Smith recite the hermetic package according to claim 1, wherein a value obtained by dividing an average thickness of the sealing material layer by a maximum width of the sealing material layer is 0.003 or more (the Examiner notes the recited ranges of claim 5 of ‘616 are consistent with the instant claim’s required ratio).
Regarding claim 3, claim 1 of ‘616 in view of Smith recites the hermetic package according to claim 1, wherein the sealing material layer is formed at a position distant from an inner peripheral end edge of the top of the frame part and distant from an outer peripheral end edge of the top of the frame part.
Regarding claim 4, claims 1 and 5 of ‘616 in view of Smith recite the hermetic package according to claim 1, wherein an average thickness of the sealing material layer is less than 8.0 μm and a maximum width of the sealing material layer is from 1 μm to 1,000 μm.
Regarding claim 5, claims 1 and 4 of ‘616 in view of Smith recite the hermetic package according to claim 1, wherein the sealing material layer comprises a sintered body of composite powder containing at least bismuth-based glass powder and refractory filler powder, and is substantially free of a laser absorber.
Regarding claim 6, claims 1 and 6 of ‘616 in view of Smith recite the hermetic package according to claim 1, wherein the package base comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide, or a composite material thereof.

Claims 1-6 are directed to an invention not patentably distinct from claims 1 and 4-6 of commonly assigned US 11,043,616. Specifically, see the above double patenting rejection of the claims.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US 11,043,616, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
9 June 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813